                                          UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF CALIFORNIA
                                                 OAKLAND DIVISION


United States ofAmerica,                                Case No. CR 19-0148 JD
                                                                                                             A,

                 Plaintiff,                             STIPULATED ORDER EXCLUDING
                                                        TIME UNDER THE SPEEDY TRIAL ACT                  ^
       V.


^ohi) Pmo 3/i/»AS^0r.           f




                 Defendant.

For the reason stated by the parties on the record on M                  ^ the Court excludes time under the Speedy
Trial Act from                       to       - I^       , and finds that the ends ofjustice served by the continuance
outweigh the best interest ofthe public and the defendant in a speedy trial. See IS U.S.C. § 3161(h)(7)(A). The
Court makes this finding and bases this continuance on the following factors:

                 Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
                 See 18 U.S.C. § 3I6I(h)(7)(B)(I).

                 The case is so unusual or so complex, due to [circle applicable reasons]the number of
                 defendants, the nature ofthe prosecution, or the existence of novel questions of fact
                 or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
                 itself within the time limits established by this section. See 18 U.S.C. § 3I6I(h)(7)(B)(ii).

                 Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
                 taking into account the exercise of due diligence. See 18 U.S.C. § 3I6I(h)(7)(B)(iv).

                 Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
                 counsel's other scheduled case commitments, taking into account the exercise of due diligence.
                 See 18 U.S.C. § 3161(h)(7)(B)(iv).

              _Failure to grant a continuance would unreasonably deny the defendant the reasonable time
               necessary for effective preparation, taking into account the exercise of due diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

              _For the reasons stated on the record, it is further ordered that time is excluded under 18 U.S.C.
                  § 3161(b) and waived with the consent ofthe defendant under Federal Rules of Criminal Procedure
                  5.1(c) and (d).

                 For the reasons stated on the record, it is further ordered that time is excluded under 18 U.S.C.
                  § 3161(h)(1)(B) for delay resulting from trial with respect to other charges against the defendant
                 (namely pending charges in Santa Clara County Superior Court, DOCKET NO. B1790402).

IT IS SO ORDERED.


DATED:               'Off
                                                                       )NNA M.RYU
                                                                    ;d ^tates M^istrate Judge
STIPULATED:'
                  Attome)7fi5rDefendant                        As'sistant United States Attorney
                              mn^oD                                            fkcmj
